—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his pleas of guilty or to vacate the judgments of conviction, and thus his challenge to the factual sufficiency of the plea allocutions is not preserved for our review (see, People v Lopez, 71 NY2d 662, 665). Defendant was properly sentenced as a predicate felon (see, People v Rosen, 96 NY2d 329, 334-335, cert denied — US —, 122 S Ct 224; People v Conyers, 285 AD2d 825). The bargained-for sentences imposed by Supreme Court are neither unduly harsh nor severe (see, People v Parker, 261 AD2d 926, 927, Iv denied 93 NY2d 1024). We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Rape, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.